Citation Nr: 0000788	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating for the disorder.  The veteran has perfected an appeal 
of the rating assigned for PTSD.

In the Informal Hearing Presentation, dated in November 1999, 
the veteran's representative raised the issue of entitlement 
to service connection for alcohol abuse as secondary to PTSD.  
As this issue has not been adjudicated by the RO, it is 
referred there for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
of the veteran's appeal has been obtained.

2.  The symptoms of PTSD are intrusive memories, nightmares 
once or twice a month, avoidance of friends and activities 
that stimulate Vietnam memories, difficulty sleeping, and 
hypervigilance, and are productive of no more than definite 
social and industrial impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran is awarded entitlement to service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that VA's duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a); see also Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).  

Factual Background

The service medical records are negative for any complaints 
or clinical findings pertaining to PTSD. 

VA outpatient treatment records show that a diagnosis of PTSD 
was entered on July 15, 1996.  At that time, the veteran 
reported a history of significant PTSD symptoms for the first 
six to seven years after return from Vietnam.  At the time of 
the diagnosis he reported getting six to eight hours of sleep 
per night, with nightmares related to Vietnam every two to 
three months.  The VA treatment records indicate that the 
veteran continued to receive treatment for PTSD and alcohol 
abuse through April 1998.  The treatment records do not, 
however, provide significant information pertaining to the 
veteran's PTSD symptoms or his social and industrial 
functioning.

On VA psychiatric examination in March 1997, the veteran 
complained of feeling anxious, having trouble sleeping, and 
hearing voices, but stated that these symptoms had decreased 
significantly since he began taking medication.  He was 
currently unemployed but had worked for 27 years in a Safeway 
warehouse.  He had been divorced for approximately 22 years.  
The examiner noted a history of VA treatment for alcohol 
abuse beginning in April 1996.  The veteran stated that he 
lived with his older daughter, saw other members of his 
family on a daily basis, and visited with friends in his 
neighborhood.  He attended weekly group therapy for alcohol 
treatment and was taking medication.  

Mental status examination showed the veteran to be friendly 
and cooperative.  He was alert and oriented in all spheres 
and his speech was fluent and productive.  His thought 
processes were intact.  He denied having any visual 
hallucinations, but described having auditory hallucinations 
of hearing voices on a weekly basis.  He did not report any 
clearly delusional material.  He stated that he ruminated 
more about Vietnam since he stopped working.  The examiner 
found that his attention was impaired and that his short term 
memory was severely impaired.  Other tasks requiring 
memorization were not accurately performed and abstract 
reasoning was impaired.  Calculations and social judgment 
were within normal limits.  His mood was described as 
moderately anxious and his affect was congruent with his 
mood.  He denied suicidal or homicidal ideation, although he 
said he had in the past wondered what benefit there was in 
being alive.  The examiner described the symptoms of PTSD as 
intrusive memories of handling bodies, avoidance of friends 
and activities that stimulate memories of his war-time 
experiences, difficulty sleeping, and hypervigilance.

The examiner provided diagnoses of alcohol dependence, in 
sustained partial remission; psychosis, not otherwise 
specified; PTSD, chronic; and a cognitive disorder not 
otherwise specified.  The examiner assigned a global 
assessment of functioning (GAF) score of 51 and characterized 
the severity of the reported PTSD symptoms as moderate.  The 
examiner stated that the veteran's impaired attention could 
result from anxiety, but that the severe deficit in short-
term memory and abstract reasoning were probably due to a 
cognitive disorder resulting from long-term alcohol abuse.  
The examiner stated that alcohol dependence was the cause of 
his employment termination, and that alcohol dependence was 
the cause of 50 percent of his social and industrial 
problems.  The examiner also found that the PTSD symptoms 
were responsible for approximately 25 percent of his social 
and industrial deficit, and that his cognitive impairments 
and auditory hallucinations were the cause of the remaining 
25 percent of his social and industrial impairment.

Records from the Social Security Administration show that the 
veteran was determined to be disabled due to anxiety related 
disorders, paranoid schizophrenia, and other functional 
psychotic disorders effective April 15, 1996.  

A private psychiatric examination conducted in August 1997 in 
conjunction with the veteran's claim for Social Security 
disability benefits resulted in diagnoses of a history of 
PTSD and psychosis not otherwise specified, and a GAF score 
of 60 was assigned.  The examiner stated that the veteran's 
ability to understand, carry out, and remember simple 
instructions and perform simple, repetitive work was intact, 
but that, based on his history, he would have difficulty 
relating to supervisors, coworkers, and the public.  The 
examiner also stated that the veteran's ability to deal with 
changes in a routine work setting and to deal with the every 
day stresses of an eight-hour work day were mildly impaired.

In a January 1998 hearing the veteran testified that after 
service he worked at a meat cutting plant from 1968 to 1995 
and that he got into fights with other employees and cursed 
his supervisors.  He also testified that he had been married 
for two years after he returned from Vietnam, and that he had 
no long term relationships following his marriage.  He stated 
that he liked to be by himself.  He further testified that he 
sees his primary physician every four to six weeks and that 
he was told that the severity of his PTSD goes up and down.  
He stated that the smell of burning clothing reminded him of 
the bodies he handled when he was in Vietnam.  He also stated 
that he had two daughters, with whom he had an ongoing 
relationship and whom he saw often.

On VA psychiatric examination in May 1998, the veteran 
reported working in a meat cutting plant for 27 years until 
September 1995, when the plant closed.  He stated that after 
getting help for alcohol dependence he considered going back 
to work but was advised by his psychiatrist to go on 
disability.  Thereafter, he sought and received Social 
Security disability benefits.  He reported that he lived with 
his daughter and that he had always been reluctant to live 
alone because he hated being socially isolated.  He stated 
that he enjoyed going to movies and sporting events and 
watching television, and that he had friends that he visited 
on a regular basis.  He also stated that he occasionally 
dated women over the years since his divorce, but he denied 
any serious relationships.  

Mental status examination revealed that his mood seemed 
relaxed and cooperative.  His affect was appropriate.  His 
speech was at a normal rate, although he struggled with 
occasional word-finding problems and confused a couple of 
words.  He did not appear to have a formal thought disorder 
and reported no obvious delusional material.  He stated that 
he continued to experience auditory hallucinations two to 
three times a month, but that this had much improved since 
starting on medication.  He reported that the voices were not 
disturbing, but that he was troubled by experiencing them.  
He said that he had probably heard voices for about eight to 
nine years.  He denied visual hallucinations, but reported 
occasional experiences with illusions.  He denied current or 
past history of suicidal or homicidal ideations.  

He stated that his major source of stress was money because 
his income had decreased since he stopped working.  He 
reported that his sleep and appetite were good since starting 
on medication, and that he had nightmares once or twice a 
month.  Sometimes he woke up punching a wall.  He reported 
that these nightmares were always about having arguments with 
people who were saying things that bothered him.  When asked 
specifically if he ever thought about Vietnam, he stated that 
he did when he saw films about war.  He said he had tried to 
watch war movies on television, but could not.  He also 
stated that he avoided Army buddies in his hometown who liked 
to talk about Vietnam.  He reported having difficulty in 
crowded places, but that he could tolerate watching baseball 
games and going to theaters.  He stated that he did not 
handle stress well.  

The examiner noted that the veteran scored within normal 
limits on the Orientation, Language, Calculation, and 
Judgment psychological sub-tests.  He showed some mild 
impairment in attention and memory and moderate to severe 
impairment in construction and similarities.  The examiner 
found that he had a stable relationship with his children and 
some friends.  The examiner provided diagnoses of alcohol 
dependence, in sustained full remission; psychosis not 
otherwise specified versus alcohol-induced psychotic disorder 
with hallucinations; PTSD, chronic; and a cognitive disorder 
not otherwise specified.  The examiner assigned a GAF score 
of 55.  The examiner indicated that the veteran's history of 
alcohol dependence had had the greatest negative impact on 
his social and occupational functioning to date.  The 
examiner stated that it was possible that his problems with 
memory, concentration, abstract-thinking, visual-spatial 
skills, and hallucinations were due to a psychotic disorder, 
but that it was quite likely that the impairments were 
secondary to brain changes which occurred after a 30 year 
history of heavy alcohol use.  

The examiner described the veteran's PTSD symptoms as 
relatively mild and stated that his current medications were 
having a positive effect on his mood and psychotic symptoms.  
The examiner also stated that the veteran's PTSD symptoms had 
remained mild to moderate most of his life.  On the subject 
of vocational adjustment, the examiner stated that alcohol 
abuse was the veteran's primary problem with work 
performance, and that PTSD did not appear to be a major 
impediment to the veteran's continuing to work.  The examiner 
also stated that his cognitive problems could cause 
difficulties if he was required to learn new, complex skills.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155, 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  Effective November 7, 1996, 
during the pendency of this appeal, VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4, was amended 
with regard to rating mental disabilities.  Schedule for 
Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52695 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the October 1997 statement of the case the RO provided the 
veteran the original and revised regulations pertaining to 
mental disorders and considered both versions of the 
regulations in determining that he was not entitled to a 
rating in excess of 30 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

Following the November 1996 amendments to the Rating 
Schedule, a 30 percent evaluation is warranted when there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

Prior to the November 1996 amendment, the Rating Schedule 
provided a 30 percent evaluation for PTSD when the ability to 
establish or maintain effective and wholesome relationships 
with people was definitely impaired, and when the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was warranted where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was assigned when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; and when totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in a profound 
retreat from mature behavior; and there was a demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its decision 
38 U.S.C.A. § 7104(d)(1).  In a precedent opinion dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC. 9-93 
(O.G.C. Prec. 
9-93).  The Board is bound by this interpretation of the term 
"definite."  
38 U.S.C.A. § 7104(c).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, service connection was established for PTSD 
in May 1997; a 30 percent rating was assigned, effective July 
15, 1996, the first date the evidence shows a diagnosis of 
PTSD.  38 C.F.R. § 3.400.  As the veteran takes issue with 
the initial rating assigned when service connection was 
granted, the Board must evaluate the disability based on all 
the evidence of record; it may assign separate ratings for 
separate periods of time based on facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

As an initial matter the Board notes the contentions raised 
by the veteran's representative that chronic alcoholism, 
which has had a major impact on the veteran's social and 
industrial functioning, be considered in evaluating the 
severity of PTSD.  In determining the proper evaluation for a 
service-connected disability, manifestations not resulting 
from the service connected disability cannot be used in 
establishing the evaluation.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995) (excluding the degree of impairment 
attributed to a non service-connected psychiatric disorder 
provides a plausible basis for denying an increased rating, 
if there is medical evidence documenting the effect of the 
non service-connected disorder); 38 C.F.R. § 4.14.  As 
previously stated, the representative's claim for service 
connection for chronic alcoholism, as secondary to PTSD, has 
been referred to the RO for appropriate action.  The Board 
further notes that as a matter of law VA disability 
compensation cannot be paid for alcohol and drug abuse, 
including alcohol abuse that is secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1137; Barela v. 
West, 11 Vet. App. 280 (1998); VAOPGCPREC 07-99.  The Board 
finds, therefore, that the psychiatric symptoms attributable 
to chronic alcoholism, or any other non service-connected 
disability, cannot be considered in determining the 
appropriate disability rating for PTSD.

After evaluating the evidence, the Board concludes that the 
criteria for a disability rating in excess of 30 percent for 
PTSD are not met by considering the original and the revised 
rating criteria.  The symptoms of PTSD include intrusive 
memories of handling bodies, nightmares once or twice a 
month, avoidance of friends and activities that stimulate 
Vietnam memories, difficulty sleeping, and hypervigilance.  
According to the rating criteria in effect prior to November 
1996, a disability rating in excess of 30 percent required 
evidence showing that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and that the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

While the evidence shows that the veteran continues to 
experience PTSD symptomatology, the evidence does not show 
that his PTSD symptoms, rather than his other psychiatric 
disabilities, result in considerable social and industrial 
impairment.  The VA examiner in March 1997 quantified the 
veteran's total social and industrial functioning due to his 
psychiatric symptoms with a GAF score of 51, which is defined 
as moderate difficulty in social, occupational, or school 
functioning.  Carpenter, 8 Vet. App. at 242.  Although the 
examiner also described the veteran's PTSD symptoms as 
moderate, he also stated that only 25 percent of his moderate 
social and industrial impairment was due to PTSD; the 
remaining impairment was due to non service-connected 
disabilities.  In May 1998 the examiner evaluated all of the 
veteran's psychiatric symptoms, based on the service-
connected PTSD and non service-connected disorders, as a GAF 
score of 55, which is also indicative of moderate impairment.  
The examiner described the symptoms attributable to PTSD as 
relatively mild.  He also stated that the veteran's PTSD 
symptoms did not cause a major impediment to his employment.  
The Social Security examiner described his psychiatric 
symptoms as mild and assigned a GAF score of 60, which is 
also indicative of moderate impairment.

The evidence shows that the veteran participates in social 
functions, including dating and visiting with friends, and 
that he enjoys going to the movies and to sporting events.  
He lives with one of his adult daughters and maintains an 
ongoing relationship with both daughters.  Although he is no 
longer employed, the evidence indicates that his employment 
was terminated due to his chronic alcoholism, not the 
symptoms of PTSD.  

A "definite" impairment in social and industrial functioning 
is defined as an impairment that is "more than moderate but 
less than rather large."  VAOPGCPREC. 9-93 (O.G.C. Prec. 9-
93).  Because the veteran's PTSD symptoms have been described 
as no more than moderate, the Board finds that the symptoms 
of PTSD do not result in a social and industrial impairment 
that is more than definite, and that the criteria for a 
disability rating in excess of 30 percent are not met based 
on the original rating criteria.

According to the rating criteria that became effective in 
November 1996, a rating in excess of 30 percent is warranted 
if there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

The evidence does not show that the veteran has a flattened 
affect or disturbances of motivation or mood, that he has 
demonstrated circumstantial, circumlocutory, or stereotyped 
speech, or that he has any panic attacks.  Although he may 
have difficulty in understanding complex commands and his 
abstract thinking and memory are impaired, the examiner 
attributed these deficits to a possible psychotic disorder 
or, more likely, the long term affects of alcoholism.  In 
addition, the examiner stated that alcohol abuse, not PTSD, 
had had the biggest impact on the veteran's social and 
industrial functioning, including maintaining effective work 
and social relationships, and that his PTSD symptoms had 
remained mild to moderate most of his life.  Based on this 
evidence, the Board finds that the criteria for a disability 
rating in excess of 30 percent based on the revised rating 
criteria are not met. 

The Board notes that the veteran has been found to be totally 
disabled for the purpose of awarding Social Security 
disability benefits.  The documents received from the Social 
Security Administration indicate, however, that that finding 
was based on a combination of the psychiatric symptoms 
attributable to an anxiety disorder, presumably PTSD, and a 
non service-connected psychotic disorder.  The evidence does 
not indicate that the veteran is totally disabled based 
solely on his service-connected disability, or that the 
disability warrants a rating in excess of 30 percent.

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the manifestations of the veteran's 
service-connected psychiatric disability more closely 
approximate those required for a higher rating at any point 
in time since his claim was initiated.  Fenderson, 12 Vet. 
App. at 119.  For the reasons shown above, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
30 percent for PTSD.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for PTSD is denied.  




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

